DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because the abbreviation QC is not defined. The applicant is advised to amend the specification to include the following in the abstract to clarify the meaning of the abbreviation : “quantum computing (QC)”   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9,16:
    The scope of the claims is unclear. The claims recite “wherein the stress testing scenario data comprises CCAR scenarios."  CCAR stands for Comprehensive Capital Analysis and Review is a regulation comprising a  federally-required stress test and helps the government monitor the stability and capital o influential bank holding companies.     The scope of what is required for compliance can and does change over time for example, requirements for records, or even restrictions on selling and settling change over time, therefore, the scope of the claims is unclear. Furthermore, the boundaries of the claim are defined with respect to a regulation that can change over time in many different ways making it difficult to know when the claim is being infringed.
In sum, the legal interpretation of the regulation on top of the claim interpretation renders the scope of the claims unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the language in claim(s) 1 to illustrate, the limitations of receive a stress testing scenario and to identify one or more filtered stress testing factor data based on one or more stress testing factor data, stress testing scenario data, QC algorithms, and algorithm performance information; select one QC algorithm for each filtered stress testing factor data of the one or more filtered stress testing factor data; and QC optimization circuitry configured to utilize the selected QC algorithm for each filtered stress testing factor data to optimize a stress testing determination for each identified filtered stress test factor data, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, and mitigating risk), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for optimizing performance of a determination related to an asset, a portfolio of assets, or a company which is a fundamental economic practice. The mere nominal recitation of a  QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry.  The QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry are recited at a high-level or generality (i.e., as a generic circuitry performing  generic computer functions of receiving a stress testing scenario and identifying one or more stress testing factor data, stress testing scenario data, QC algorithms, and algorithm performance information; select one QC algorithm for each filtered stress testing factor data of the one or more filtered stress testing factor data; and utilize the selected QC algorithm for each filtered stress testing factor data to optimize a stress testing determination for each identified filtered stress test factor data ) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 8 and 15 have similar limitations and do not integrate the abstract idea into a practical application for the same reasoning as above.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-14, 16-20 simply further describes the technological environment.  Dependent claims  simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.
Conclusion
	
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0088783 (Mun) – cited for system and method for modeling and quantifying regulatory capital, key risk indicators, probability of default, exposure at default, loss given default, liquidity rations, VAR, with areas of asset liability management, credit risk market risk operational risk, and liquidity risk for banks.  The system includes stress testing under various conditions to determine economic and regulatory capital requirements,  portfolio optimization, implementation of the invention using a Quantum Computer (QC).
	US 2016/0110812 (Mun)- cited for project economics analysis tool applicable to field of corporate finance, capital investments and risk analysis including implementation of quantum computer (QC).
Woerner, Stefan and Daniel J. Egger. “Quantum Risk Analysis.” Quantum Information. Nature Partner Journals. 08 Feb. 2019.- cited for its reference to risk management in financial systems, using Quantum  computers to process information and optimize the risk-return of portfolios, using quantum algorithms, use of Quantum circuits mapped to algorithms.  
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694